      Case 2:18-cv-00321-RJS-CMR Document 77 Filed 06/22/20 Page 1 of 12




                        IN THE UNITED STATES DISTRICT COURT
                              FOR THE DISTRICT OF UTAH


 JACQUELINE CAZEAU, DAWN                             MEMORANDUM DECISION AND
 STOJKOVIC, MICHAEL ANDERSON,                        ORDER DENYING MOTION TO
 individually and on behalf of all others                   INTERVENE
 similarly situated,
                                                       Case No. 2:18-cv-00321-RJS-CMR
        Plaintiffs,
                                                          Chief Judge Robert J. Shelby
 v.
                                                      Magistrate Judge Cecilia M. Romero
 TPUSA, Inc., dba TELEPERFORMANCE
 USA,

        Defendant


       In October 2019, Plaintiffs Jacqueline Cazeau, Dawn Stojkovic, and Michael Anderson

entered into an agreement with Defendant TPUSA, settling their Fair Labor Standards Act (FLSA)

claims (the Settlement Agreement). Because FLSA claims cannot be settled without court

approval, the parties filed a joint motion, asking the court to certify this collective action and

approve the Settlement Agreement. Shortly after the parties filed their joint motion, Proposed

Intervenors Chantel Headspeth and Kaylee McBride filed a Motion to Intervene and/or Object to

Proposed FLSA Settlement and Proposed Notice. Proposed Intervenors move to intervene in this

action and object to portions of the Settlement Agreement as unfair and unreasonable. Plaintiffs

and TPUSA separately opposed the Motion to Intervene.

       For the following reasons, Proposed Intervenors’ Motion to Intervene is DENIED.




                                                1
          Case 2:18-cv-00321-RJS-CMR Document 77 Filed 06/22/20 Page 2 of 12



                                                BACKGROUND

     I.     The Cazeau Action

            Plaintiffs, former employees of TPUSA, commenced this action in April 2018.1 Although

Plaintiffs originally brought five claims against TPUSA, they later filed an Amended Complaint

that included only two claims: (1) a FLSA violation claim and (2) a Utah Payment of Wages Act

violation claim.2        Plaintiffs allege TPUSA required them to arrive fifteen minutes early to

mandatory trainings and work shifts but failed to compensate them for those fifteen minutes.3

Plaintiffs purport to bring this action individually and collectively on behalf of all similarly situated

TPUSA employees nationwide.4

            In December 2018, the court granted TPUSA’s Motion to Dismiss Plaintiffs’ Utah Wages

Act claim without prejudice.5 Shortly after the court resolved TPUSA’s Motion to Dismiss,

Plaintiffs and TPUSA engaged in mediation and ultimately entered into the Settlement

Agreement.6 On October 16, 2019, the parties jointly moved the court to approve the Settlement

Agreement and to allow for notification to be sent to individuals who may join this action via the

FLSA’s procedures.7

    II.     The Ohio Action

            In May 2019, Proposed Intervenors filed their own complaint against TPUSA in the United

States District Court for the Southern District of Ohio (Ohio Court), alleging they are or were



1
    See Dkt. 2 (Complaint).
2
    See Dkt. 21 (Amended Complaint) at 10–13.
3
    Id.
4
    Id. ¶ 28.
5
    See Dkt. 34.
6
    Dkt. 44 at 3.
7
    See Dkt. 44.

                                                    2
           Case 2:18-cv-00321-RJS-CMR Document 77 Filed 06/22/20 Page 3 of 12



employees of TPUSA and that TPUSA violated the FLSA and the Ohio Prompt Pay Act by not

compensating them for pre-shift work during the entirety of their employment.8             Proposed

Intervenors alleged TPUSA required them to locate functioning work stations each day, which

took between five to forty-five minutes, but did not compensate them for that time.9 Proposed

Intervenors also alleged they brought the Ohio Action individually and on behalf of similarly

situated persons in Ohio.10 At least six other Ohio TPUSA employees have joined Proposed

Intervenors in the Ohio Action.11

            On September 16, 2019, Proposed Intervenors filed in the Ohio Action a Motion for

Conditional Class Certification.12 On October 16, 2019, TPUSA sought an extension of time to

respond to that motion.13           It is unclear whether TPUSA has responded to the Motion for

Conditional Class Certification, but on November 4, 2019, TPUSA moved to stay the Ohio

Action.14 TPUSA argued the Ohio Action should be stayed because Proposed Intervenors’ claims

overlap with Plaintiffs’ claims in this case.15 According to TPUSA, if putative Ohio Action class

members opted into this action and joined in the parties’ settlement, they would release their claims

in the Ohio Action pursuant to the Settlement Agreement’s release provision.16 The Ohio Court




8
    Dkt. 52 at 4.
9
    Id. at 4–5; Dkt. 52-1 (Ohio Complaint) ¶¶ 24–26.
10
     Dkt. 52 at 4.
11
     Id.
12
     Id. at 5.
13
     Id. at 6.
14
     Id.
15
     Dkt. 52-5 at 7.
16
     Id. at 6–8.

                                                       3
           Case 2:18-cv-00321-RJS-CMR Document 77 Filed 06/22/20 Page 4 of 12



granted TPUSA’s motion to stay and is holding Proposed Intervenors’ Motion for Conditional

Class Certification in abeyance pending this action’s resolution.17

III.        Motion to Intervene

            After Plaintiffs and TPUSA jointly moved the court to approve their Settlement

Agreement, Proposed Intervenors moved to intervene.18 In their Motion, Proposed Intervenors

request five forms of relief.19 First, they move to intervene in this action.20 Second, they object

to certain provisions of the parties’ Settlement Agreement, including the parties’ proposed notice

and the scope of the Settlement Agreement’s release.21 Third, they move to be excluded from the

Settlement Agreement.22 Fourth, in the alternative, they move to stay these proceedings until the

opt-in period in the Ohio Action ends.23 And fifth, they move the court to limit the scope of the

Settlement Agreement’s release provision.24

            Plaintiffs and TPUSA separately oppose the Motion to Intervene, arguing Proposed

Intervenors cannot meet the standard for intervention because they have not opted into this

action.25




17
     Dkt. 69-1.
18
     See Dkt. 52.
19
   See id. at 2. Although Proposed Intervenors list only four requests for relief, the court construes their first request—
to intervene and/or object to the parties’ joint motion for settlement—as two separate issues: (1) a request to intervene
and (2) objections to the Settlement Agreement.
20
     Id. at 10–12.
21
     Id. at 12–13.
22
     Id.
23
     Id. at 13.
24
     Id. at 13–14.
25
     See Dkt. 59; Dkt. 60.

                                                            4
         Case 2:18-cv-00321-RJS-CMR Document 77 Filed 06/22/20 Page 5 of 12



                                              LEGAL STANDARD

           The Tenth Circuit “follows a somewhat liberal line in allowing intervention,” advising that

“courts should allow intervention where no one would be hurt and greater justice could be

attained.”26 “The central concern in deciding whether intervention is proper is the practical effect

of the litigation on the applicant for intervention.”27 Rule 24 of the Federal Rules of Civil

Procedure provides two methods for a nonparty to intervene in an action: intervention of right28

and permissive intervention.29

           Proposed Intervenors argue only that they are entitled to intervention as of right under Rule

24(a)(2).30 Therefore, Proposed Intervenors must establish four elements: “(1) timeliness, (2) an

interest relating to the property or transaction that is the subject of the action, (3) the potential

impairment of that interest, and (4) inadequate representation by existing parties.”31 The court

“must permit” intervention upon such a showing.32 But Proposed Intervenors have not established

the second and third elements in light of the “opt in” procedure in FLSA actions. Because

Proposed Intervenors have not established those two elements, the court does not reach the

remaining elements.




26
     Utah Ass’n of Ctys. v. Clinton, 255 F.3d 1246, 1249–50 (10th Cir. 2001) (quotation marks and citations omitted).
27
  San Juan Cty. v. United States, 503 F.3d 1163, 1193 (10th Cir. 2007) (en banc), abrogated on other grounds,
Hollingsworth v. Perry, 570 U.S. 693 (2013).
28
     See Fed. R. Civ. P. 24(a).
29
     See id. 24(b).
30
  Dkt. 52 at 8–12. In passing, Proposed Intervenors mention permissive intervention, but they never argue they should
be granted permissive intervention. Id. at 8 (“Fed. R. Civ. P. 24, which allows intervention as a matter of right by
those who claim an interest relating to the property or transaction that is the subject of the action, and permissive
intervention by those who share common questions of law and fact with the main action.”).
31
     Kane Cty. v. United States, 928 F.3d 877, 889 (10th Cir. 2019).
32
     Fed. R. Civ. P. 24(a).

                                                            5
          Case 2:18-cv-00321-RJS-CMR Document 77 Filed 06/22/20 Page 6 of 12



                                                      ANALYSIS

     I.     Proposed Intervenors Have Failed To Establish an Interest That May Be
            Impaired By This Action

            Proposed Intervenors have not established an interest in this matter.33 “Under Rule

24(a)(2), the intervenors must claim an interest relating to the property or transaction which is the

subject of the action”34 and “that could be adversely affected by the litigation.”35 This burden is

“minimal . . . and such an impairment may be contingent upon the outcome of litigation.”36 Indeed,

“[i]f an absentee would be substantially affected in a practical sense by the determination made in

an action, he should, as a general rule, be entitled to intervene.”37 But the intervenor may not “rely

on an interest that is wholly remote and speculative.”38 Accordingly, “[w]hether an applicant has

an interest sufficient to warrant intervention . . . is a highly fact-specific determination, and the

interest test is primarily a practical guide to disposing of lawsuits by involving as many apparently

concerned persons as is compatible with efficiency and due process.”39 Thus, the court applies

“practical judgment when determining whether the strength of the interest and the potential risk of

injury to that interest justify intervention,”40 cognizant “that the determination of a party’s right to

intervene is, at least in part, a process of equitable balancing.”41


33
  The court addresses the second and third elements for intervention together because “the question of impairment is
not separate from the question of existence of an interest.” Nat. Res. Def. Council v. United States Nuclear Regulatory
Comm’n, 578 F.2d 1341, 1345 (10th Cir. 1978); see Kane Cty., 928 F.3d at 891–92 (analyzing the interest and
impairment elements together); see also Everest Indem. Ins. Co. v. Jake’s Fireworks, Inc., Case No. 19-2620-JAR-
ADM, 2020 WL 1503477, at *3 (D. Kan. March 30, 2020) (analyzing the interest and impairment elements together).
34
     Clinton, 255 F.3d at 1251 (quotation marks and brackets omitted).
35
     Kane Cty., 928 F.3d at 891 (citation omitted).
36
     Id. (quotation marks, brackets, and citations omitted).
37
     San Juan Cty., 503 F.3d at 1195 (citation omitted).
38
     Id. at 1203 (citation omitted).
39
     Barnes v. Sec. Life of Denver Ins. Co., 945 F.3d 1112, 1121 (10th Cir. 2019) (citation omitted).
40
     Kane Cty., 928 F.3d at 891 (quotation marks and citation omitted).
41
     San Juan Cty., 503 F.3d at 1195.

                                                               6
         Case 2:18-cv-00321-RJS-CMR Document 77 Filed 06/22/20 Page 7 of 12



           Proposed Intervenors argue they have an interest in this action because—assuming the

court approves the proposed Settlement Agreement—putative Ohio class members may

unknowingly release their Ohio Action claims by opting into this action and joining the

settlement.42 According to Proposed Intervenors, this interest could be impaired if they are not

permitted to intervene because putative class members in the Ohio Action “could thus

unknowingly settle all [Ohio Action] claims for a nominal check delivered with notice because

they are not experienced employment attorneys and have not yet received notice of the asserted

claims or rights in the Ohio Action.”43

           Plaintiffs and TPUSA counter that Proposed Intervenors lack standing to argue on behalf

of the putative Ohio class members’ interests.44 That is, Plaintiffs and TPUSA maintain Proposed

Intervenors have no interest in this matter because they have not opted into it and can only argue

for their interests, which do not include putative class members’ interests. The court agrees

because the FLSA implements certain procedures that (1) protect Proposed Intervenors’ actual

interests in pursuing their claims in the Ohio Action and (2) nullify Proposed Intervenors’

purported interest in protecting putative class members from court-approved notice.

           First, there is no question Proposed Intervenors have an interest in pursuing their claims in

whatever manner they choose in the Ohio Action. And the FLSA’s opt-in requirement explicitly

protects Proposed Intervenors’ interest in doing so. Under the FLSA, an employee may sue an




42
  See Dkt. 52 at 10–12. The Settlement Agreement proposes the parties send notice of this action with a check. See
Dkt. 44-1 (Settlement Agreement) ¶ 10. If the recipient of that notice cashes the check, he or she accepts the terms of
the Settlement Agreement. Id. ¶ 10(C). One of those terms is a release provision that reads, in part: “Settlement Class
Members shall release all claims . . . that are or were asserted in the Action, or that could have been asserted based on
the factual allegations in the Action.” Id. ¶ 3(A). In the Ohio Action and here, TPUSA has argued the release provision
would encompass the FLSA and state law claims in both actions. See Dkt. 52-5 at 7–8; see also Dkt. 60 at 1–4.
43
     Dkt. 52 at 11–12.
44
     See Dkt. 59 at 2; see also dkt. 60 at 9–11.

                                                           7
           Case 2:18-cv-00321-RJS-CMR Document 77 Filed 06/22/20 Page 8 of 12



employer for FLSA violations on behalf of herself and “in behalf of . . . other employees similarly

situated.”45 But “[n]o employee shall be a party plaintiff to any such action unless he gives his

consent in writing to become such a party and such consent is filed in the court in which such

action is brought.”46 In other words, “no person can become a party plaintiff and no person will

be bound by or may benefit from judgment unless he has affirmatively ‘opted into’ the class, i.e.,

given his written, filed consent to join other members in the lawsuit.”47 Indeed, “[c]laims of

potential plaintiffs who do not ‘opt-in’ are unaffected by the lawsuit.”48

            Proposed Intervenors have not opted into this action or the proposed Settlement Agreement

and appear to have no intentions of doing so.49 Accordingly, their interests in pursuing their claims

in the Ohio Action will remain unaffected by the outcome of this litigation unless they later decide

to opt into this action and accept the Settlement Agreement’s terms.50 Of course, if Proposed

Intervenors made that decision, they would not need to move to intervene. They would only need

to file their written consent with the court.51

            Second, Proposed Intervenors do not represent and have no interest in representing

similarly situated employees, i.e., the putative Ohio class members. Under the FLSA, Proposed

Intervenors may represent themselves and “similarly situated” employees.52 To determine who

qualifies as a similarly situated employee, Proposed Intervenors must obtain conditional


45
     29 U.S.C. § 216(b).
46
     Id.
47
   Whittington v. Taco Bell of America, Inc., Civil Action No. 10-cv-01884-KMT-MEH, 2013 WL 6022972, at *1
(citing Grayson v. K Mart Corp., 79 F.3d 1086, 1106 (11th Cir. 1996)).
48
     Oldershaw v. DaVita Healthcare Partners, Inc., 255 F. Supp. 3d 1110, 1115 (D. Colo. June 1, 2017).
49
   See Dkt. 52 at 13 (asking this court to stay its proceedings until putative Ohio class members have the opportunity
to opt into the Ohio Action).
50
     See Whittington, 2013 WL 6022972, at *1.
51
     See 29 U.S.C. § 216(b).
52
     Id.

                                                          8
          Case 2:18-cv-00321-RJS-CMR Document 77 Filed 06/22/20 Page 9 of 12



certification.53 But unlike a Rule 23 class certification that produces a class with “an independent

legal status,” the FLSA’s “conditional certification does not produce a class with an independent

legal status, or join additional parties to the action.”54 Instead, “the sole consequence of conditional

certification is the sending of court-approved written notice to employees, . . . who in turn become

parties to a collective action only by filing written consent with the court,”55 i.e., by “opting in.”

Accordingly, Proposed Intervenors have “no personal interest in representing putative, unnamed

claimants”56 and can vindicate their rights under the FLSA and Ohio law without having other

individuals opt into the Ohio Action.57

            Proposed Intervenors cite Rogers v. WEBstaurant Store Inc.58 for the proposition that they

have an interest in what kinds of communications are being sent to their putative class members.59

But Rogers deals with an issue that is factually and legally distinct from Proposed Intervenors’

claimed interest. There, the defendant sent misleading communications to its current employees,

who were the named plaintiff’s putative class members, and the named plaintiff sought an order

to restrain the defendant from doing so.60 The court relied on its “authority to govern the conduct

of counsel and parties in FLSA collective actions”—an authority that “exists even before a class

is certified”—to order the defendant correct its misleading communications. 61


53
     See Thiessen v. Gen. Elec. Capital Corp., 267 F.3d 1095, 1102–05 (10th Cir. 2001).
54
     Genesis Healthcare Corp. v. Symczyk, 569 U.S. 66, 75 (2013) (quotation marks omitted).
55
     Id. (citations omitted).
56
     Id. at 78.
57
   See id. at 77 (“While settlement may have the collateral effect of foreclosing unjoined claimants from having their
rights vindicated in [the named plaintiff’s] suit, such putative plaintiffs remain free to vindicate their rights in their
own suits. They are no less able to have their claims settled or adjudicated following [named plaintiff’s] suit than if
[named plaintiff’s] suit had never been filed at all.”).
58
     Civil Action No. 4:18-CV-00074-JHM, 2018 WL 3058882 (W.D. Ky. June 20, 2018).
59
     Dkt. 67 at 9.
60
     Rogers, 2018 WL 3058882, at *1–3.
61
     Id. at 4–5 (citations omitted).

                                                            9
         Case 2:18-cv-00321-RJS-CMR Document 77 Filed 06/22/20 Page 10 of 12



           Here, Proposed Intervenors’ concern is not that TPUSA is sending unilateral and

misleading communications to potential class members.                      Their concern is that the notice

contemplated in the Settlement Agreement fails to provide putative class members with sufficient

information concerning the Ohio Action so they can make an “informed choice” about which

action to join.62 This concern is amplified by the Settlement Agreement’s release provisions,

which TPUSA posits “will in all probability have a dispositive effect on a large number of the

individuals who comprise the proposed [Ohio Action] class.”63 But Proposed Intervenors ignore

the critical difference between the proposed notice in this case and the defendant’s

communications in Rogers: the proposed notification here must undergo court review before it is

sent to putative class members.64 Thus, because the court must first certify that the Settlement

Agreement—including its proposed notice and release provision—is fair and reasonable, Proposed

Intervenors’ interest is better characterized as a remote, speculative concern that is too far removed

from the subject matter of this action to warrant intervention.

           At bottom, Proposed Intervenors seek intervention not to vindicate or protect an interest in

this case, but rather to protect the interests of unidentified members of a possible future class in

the Ohio Action. This is insufficient. Proposed Intervenors have failed to identify an interest they

have in this action that warrants their intervention, and their request to intervene is DENIED.




62
   Dkt. 67 at 10 (citation omitted). In an apparent recognition of the need to ensure putative Ohio class members are
sufficiently informed of their rights, Plaintiffs offered to amend the Settlement Agreement’s notice by adding
information about the Ohio Action. See Dkt. 59 at 4 n.2. TPUSA did not agree to such an amendment.
63
     Dkt. 52-5 at 8.
64
  See Hoffmann-La Roche Inc. v. Sperling, 493 U.S. 165, 169–70 (1989) (confirming “the existence of the trial court’s
discretion” “in prescribing the terms and conditions of communication from the named plaintiffs to the potential
members of the class on whose behalf the collective action has been brought.”); see also Lynn’s Food Stores, Inc. v.
United States, 679 F.2d 1350, 1353 (11th Cir. 1982) (“When employees bring a private action for back wages under
the FLSA, and present to the district court a proposed settlement, the district court may enter a stipulated judgment
after scrutinizing the settlement for fairness.”) (emphasis added).

                                                         10
        Case 2:18-cv-00321-RJS-CMR Document 77 Filed 06/22/20 Page 11 of 12



 II.       Pursuant to the Court’s Duty to Scrutinize the Settlement Agreement, It Will
           Consider Proposed Intervenors’ Objections

           Because the court has denied Proposed Intervenors’ request to intervene, it would

ordinarily not consider their other requests, including their objections to the Settlement Agreement.

Under the FLSA, however, the court must scrutinize the Settlement Agreement for reasonableness

and fairness and also has discretion to ensure the notice being sent to putative class members allows

them to make an informed decision concerning whether to join this action.65 Thus, even though

the court denies Proposed Intervenors’ request to intervene, it will nonetheless consider Proposed

Intervenors’ objections to the Settlement Agreement—not because Proposed Intervenors have an

interest in this action that warrants intervention, but as part of the court’s duty to scrutinize the

Settlement Agreement.

           The court finds this is proper, in part, because of TPUSA’s representations in the Ohio

Action. There, TPUSA made specific arguments in support of its Motion to Stay that bear on the

Proposed Intervenors’ present Motion. First, TPUSA explicitly argued this action’s settlement

“will in all probability have a dispositive effect on a large number of the individuals who comprise

the proposed [Ohio] Class” because if those individuals join this action’s settlement, they will

release their FLSA and Ohio law claims.66 Second, TPUSA argued the Ohio Court should leave

Proposed Intervenors’ objections for this court’s consideration. 67 The Ohio Court appears to have

accepted TPUSA’s reasoning because it granted the Motion to Stay and is holding Proposed


65
  See Hoffman-La Roche Inc., 493 U.S. 169–70; see also Lynn’s Food Stores, Inc., 679 F.2d at 1353; Keel v. O’Reilly
Auto Enterprises, LLC, Case No. 2:17-CV-667, 2018 WL 10509413, *2 (D. Utah May 31, 2018) (“The Tenth Circuit
has not addressed whether parties can settle FLSA actions claiming unpaid wages without court approval, but district
courts within this district and within the Tenth Circuit have followed the approach endorsed by a majority of courts
and assumed that judicial approval is necessary.”) (citations omitted).
66
     Dkt. 52-5 at 7–8.
67
   Dkt. 60-4 at 14 (“[The Ohio Court], as the second-filed court, should therefore decline to consider [Proposed
Intervenors’] attacks on the Cazeau settlement, which are not only issues for Judge Shelby in the first instance, they
are issues which [Proposed Intervenors] have chosen to submit to him for his consideration.”) (emphasis added).

                                                         11
        Case 2:18-cv-00321-RJS-CMR Document 77 Filed 06/22/20 Page 12 of 12



Intervenors’ Motion for Conditional Class Certification in abeyance—effectively preventing

Proposed Intervenors from notifying their putative class members of the Ohio Action.68 Now,

seemingly attempting to use this action’s Settlement Agreement as a sword in the Ohio Action,

TPUSA argues not only that Proposed Intervenors cannot intervene, but the court should ignore

their objections.69 Nothing compels this court to ignore Proposed Intervenors’ objections as part

of its overall review of the Settlement Agreement, and TPUSA’s attempt to prevent notice of the

Ohio Action from reaching putative class members is further reason for the court to do so.

           In sum, the court denies Proposed Intervenors’ Motion to Intervene and thus will not

consider their requested forms of relief. But the court will consider their objections to the

Settlement Agreement pursuant to its duty to scrutinize the Settlement Agreement for fairness and

reasonableness. The court does not address those specific objections as part of this Order but will

address them as part of its forthcoming order on the parties’ Joint Motion For Certification and

Approval of Collective Action Settlement.

                                          CONCLUSION

           For the reasons explained above, Proposed Intervenors’ Motion to Intervene70 is DENIED.

Nevertheless, the court will consider Proposed Intervenors’ objections as part of its overall review

of Plaintiffs and TPUSA’s proposed Settlement Agreement in a separate order.

           SO ORDERED this 22nd day of June 2020.

                                               BY THE COURT


                                               ____________________________
                                               ROBERT J. SHELBY
                                               United States Chief District Judge

68
     See Dkt. 69-1.
69
     See Dkt. 60 at 7–11.
70
     Dkt. 52.

                                                 12
